DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 03/22/2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome the 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/06/2022.  
Applicant’s amendments have invoked 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Consequently, new 112(a) and 112(b) rejections have been made.

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Applicant has indicated, in the interview summary and in the argument for the 35 U.S.C 103 rejections, that the examiner and the examiner’s supervisor have tentatively acknowledged the differences between “ the present application and cited art and proposed claim amendments ” and that the proposed amendments will likely overcome the cited art. The applicant further stated that the examiner and the examiner’s supervisor have tentatively acknowledged that Lakshmanan does not teach the particular types of detectors recited in the amended claims. 
In response to applicant’s argument that Lakshmanan does not teach the particular types of detectors recited in the amended claim limitations that are used to perform the scoring functions, Lakshmanan ( Col. 8, lines 5-11) teaches the SSDE 304 generating a fifth risk score. Lakshmanan ( Col. 7, lines 26 - 44) further discloses the various methods the said fifth risk score can be arrived using URL and HTML attributes. One of the methods disclosed is using Obfuscated Java script as one of the attributes. One of the scoring functions listed by the applicant in the amended claims is an obfuscation detector configured to detect weather a markup language portion of the suspect webpage model contains obfuscation elements. Therefore, the SSDE disclosed by Lakshmanan teaches the obfuscation detector claimed in amended claims 1, and the one or more detectors in amended claims 11 and 16 . Since the reference is required to teach only one of the detectors listed in claims 1, 11 and 16 in the alternative, the amended claims are not patentable over Lakshmanan.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
 An obfuscation detector configured to detect in claim 1.
A redirection detector configured to detect in claim 1.
A webpage structure similarity detector configured to analyze in claim 1.
A deceptive link detector configured to detect in claim 1.
One or more detectors configured to detect in claims 11 and 16.

A review of the specification shows that the following appears to be the only description for corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The specification discloses ( Par. [0151], The obfuscation detector can look for null bytes in the web page 1406, large percent encoded blocks, and/or large base64 encoded blocks, as legitimate web pages typically do not include null bytes. The obfuscation detector can also determine whether the suspect web page is encrypted, where encrypted web pages are another indicator for phishing.)
The specification further discloses ( Par. [0153], The web page structure similarity detector can examine analogous structure portions of the suspect model, such as for a login portion of the suspect web page and a corresponding login portion of the legitimate web page. The web page structure similarity detector can perform the similarity tests using edit distance calculations between similar elements in different models. The web page structure similarity detector can perform the similarity tests using vertices analysis between similar elements in different models. The web page structure similarity detector can analyze similarity in tag use (e.g., between tags in DOM) between the different models. The web page structure similarity detector can analyze similarity in paths from root tags between the two models.)
The specification further discloses ( Par. [0158], The deceptive link and frame detector can look for absence of links (e.g., internal links between different portions of the same web page), which indicates a higher likelihood of phishing. The deceptive link and frame detector can look for presence of links to the entity that is using the MAPDAM platform (e.g., links to PAYPAL), which indicates a higher likelihood of phishing. The deceptive link and frame detector can look for presence of iFrames with a different domain than the URL of the suspect web page.)
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim limitations “a redirection detector configured to detect whether the markup language portion of the suspect webpage model contains refreshes or redirects …” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure or acts to perform the claimed function. The specification disclose in Par. [0152], “The redirection detector can test for unusual types of redirects where the suspect model indicates redirects (including a script that refreshes the suspect webpage) to be the only (or one or a very few) functional elements on the suspect web page. The redirection detector can check for suspicious meta refreshes or redirects to unrelated web pages. “ which does not disclose any structure or algorithm used by the redirection detector to test for the unusual types of redirects or check for meta refreshes. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-3, 5-10 are rejected because they depend on rejected claim 1. Claim 4 is rejected because it depends on claim 3.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claimed function of the redirection detector in claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claims 2-3, 5-10 are rejected because they depend on rejected claim 1. Claim 4 is rejected because it depends on claim 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (U.S Patent Application Publication No. 20130086677 A1), hereinafter after Ma,  in view of  Lakshmanan et al. (U.S Patent No 10021133 B1), hereinafter Lakshmanan.

Regarding claim 1, Ma discloses A method for phishing detection based on modeling of web page content ( Par. [0017], a phishing web page determining module, configured to determine that the to-be-detected web page is a phishing web page if a similarity between the content characteristic extracted from the to-be-detected web page and a content characteristic of at least one template file (i.e. model) is greater than a preset similarity threshold) , the method comprising : 
accessing suspect web page content of a suspect Uniform Resource Locator (URL) ( Par. [0032], The to-be-detected web page in this embodiment may be obtained in many manners. One manner is that the to-be-detected web page is downloaded (i.e. accessing),  according to a URL and the downloaded to-be-detected web page is stored in a storage media;) ;
 accessing an exemplary model based on an exemplary configuration for an indicated domain associated with the suspect URL, wherein the exemplary model indicates structure and characteristics of an example web page of the indicated domain (Par. [0041], The brand template database includes multiple brand template files used for storing a content characteristic extracted from each brand web page. A brand web page is a web page that is frequently faked or a web page that tends to be faked, for example, web pages of major banks in the world, web pages of insurance companies, web pages of online payment organizations or enterprises, portal web pages of social intercourse websites, and on the like. At the time of creating a brand template database, content characteristics are extracted from multiple brand web pages, and the content characteristic of each brand web page is stored in the form of template file); 
accessing a suspect web page model based on the suspect web page content, wherein the suspect web page model indicates structure and characteristics of the suspect web page content, wherein the suspect web page model indicates structure and characteristics of the suspect web page content ( Par. [0040], The phishing template database includes multiple phishing template files used for storing a content characteristic extracted from each phishing web page. At the time of creating a phishing template database, content characteristics are extracted from multiple phishing web pages, and the content characteristic of each phishing web page is stored in the form of template file); 
Ma further discloses ( Par. [0042], Step 13: Determine that the to-be-detected web page is a phishing web page if a similarity between the content characteristic extracted from the to-be-detected web page and a content characteristic of at least one template file is greater than a preset similarity threshold.). determining the to be detected webpage is phishing webpage by comparing with the template files inherently implies accessing the template files (both the phishing webpage template and the exemplary webpage template) in order to perform the comparison.
Ma discloses a method of comparing  content characteristics of a to-be-detected phishing webpage by comparing it with template files. Ma does not disclose specific scoring functions to perform the comparison and scoring.
However, Lakshmanan teaches performing a plurality of scoring functions for [[the]] potential phishing web page content based on the suspect web page model ( Col. 8, lines 5-11,  The Suspicious Site Detection Engine (SSDE) 304 of the Security Gateway processes (702) the response page from the unknown site for risk (site risk) (for example, the response page is the page served by the unknown site as a response to HTTP request sent by the client through the click of a URL), each of the plurality of scoring functions providing a respective result that includes a respective phishing score, wherein at least one of the plurality of scoring functions uses the exemplary model to perform an analysis to generate one of the respective results, wherein the plurality of scoring functions are performed using one or more of: an obfuscation detector configured to detect whether a markup language portion of the suspect web page model contains obfuscation elements, a redirection detector configured to detect whether the markup language portion of the suspect web page model contains refreshes or redirects to unrelated web pages, a web page structure similarity detector configured to analyze similarity in paths from root tags between the exemplary model and the suspect web page model, or a deceptive link detector configured to detect an absence of internal links between different portions of the suspect web page content ( Col. 7, lines 26 - 44, In various embodiments, a page risk score may be arrived using URL and HTML, using attributes including but not limited to one or more of the following attributes: Has IP address for host? URL Keywords like (login, sign in etc.) Folder/API new-ness(based on server change entropy) Number of Sub folders Page Content Obfuscated Java Scripts Hidden iFrames Requires Input (using HTML Forms and Inputs) Requires Private Information (e.g. Password, email etc.) Collects lots of hidden information Content Downloads Automatic vs Requested Download Triggers Automatic Downloads of Vulnerable content (e.g. PDF) Plugins and Contents for Plugins (ActiveX, Java applet etc.)); and 
generating a web page content phishing score based, at least in part, on at least one of the phishing scores generated from the plurality of scoring functions ( Generating a page risk score (i.e. phishing score) is discussed above (Col. 7, lines 26 - 44)).  
Ma and Lakshmanan are analogous references to the claimed invention since they both pertain to a method of identifying phishing webpages by comparing contents of suspected webpages with known webpages or models and using thresholds or scores. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ma by adding one or more of the scoring functions taught by Lakshmanan. Ma relies on the existence of a reference template to compare and score the suspected webpage, incorporating the functions taught by Lakshmanan would add the flexibility of scoring and analyzing webpages on their own without requiring a reference template.

Regarding claim 2, Ma in combination with Lakshmanan teaches claim 1. Ma further discloses wherein said performing a plurality of scoring functions comprises: 
determining a similarity score between the suspect web page content and original content based on an original domain indicated by the suspect URL (Par. [0042] Step 13: Determine that the to-be-detected web page is a phishing web page if a similarity between the content characteristic extracted from the to-be-detected web page and a content characteristic of at least one template file is greater than a preset similarity threshold.), wherein the similarity score indicates a degree of similarity between a suspect structure of web page objects of the suspect web page content and an original structure of web page objects of an example web page of the original domain. (Par. [0043], If the similarity between the document object model extracted from the to-be-detected web page and the document object model in the current phishing template file is greater than the preset value of the model similarity, it indicates that a document object model similarity between the two is high. The model similarity may be converted into a percentage value, and may also be converted into a value ranging from 0 to 100 (i.e. similarity score). When the model similarity is converted into a percentage value, the preset value of the model similarity may be 80%. When the model similarity is converted into a value ranging from 0 to 100, the preset value of the model similarity may be 50.)

Regarding claim 5, Ma in combination with Lakshmanan teaches claim 1. Ma further teaches wherein said accessing the exemplary model comprises accessing an exemplary configuration from a plurality of exemplary configurations based on the indicated domain (Par. [0038], If the unique domain name corresponding to the to-be-detected web page does not exist in the trusted domain name database, extract a content characteristic from the to-be-detected web page, and match the extracted content characteristic with a content characteristic stored in each template file in the phishing template database, or match the extracted content characteristic with a content characteristic stored in each template file in the brand template database.)
Ma discloses a method of matching the to-be-detected webpage with template files (i.e. exemplary configurations), which inherently implies accessing the template files first.

Regarding claim 11, Ma discloses A system, comprising: 
a non-transitory memory storing instructions ( Par.[0108], The storage medium includes any medium capable of storing program codes, such as a ROM, a RAM, a magnetic disk, or an optical disk.); and 
[[a]]one or more hardware processors configured to execute the instructions to cause the system to perform operations (Par.[0108], all or part of the steps of the method embodiments may be implemented by a program instructing relevant hardware ) comprising: 
accessing suspect web page content of a suspect Uniform Resource Locator (URL) ( Par. [0032], The to-be-detected web page in this embodiment may be obtained in many manners. One manner is that the to-be-detected web page is downloaded (i.e. accessing),  according to a URL and the downloaded to-be-detected web page is stored in a storage media;) ;
 accessing an exemplary model based on an exemplary configuration for an indicated domain associated with the suspect URL, wherein the exemplary model indicates structure and characteristics of an example web page of the indicated domain (Par. [0041], The brand template database includes multiple brand template files used for storing a content characteristic extracted from each brand web page. A brand web page is a web page that is frequently faked or a web page that tends to be faked, for example, web pages of major banks in the world, web pages of insurance companies, web pages of online payment organizations or enterprises, portal web pages of social intercourse websites, and on the like. At the time of creating a brand template database, content characteristics are extracted from multiple brand web pages, and the content characteristic of each brand web page is stored in the form of template file); 
 accessing a suspect web page model based on the suspect web page content, wherein the suspect web page model indicates structure and characteristics of the suspect web page content, wherein the suspect web page model indicates structure and characteristics of the suspect web page content ( Par. [0040], The phishing template database includes multiple phishing template files used for storing a content characteristic extracted from each phishing web page. At the time of creating a phishing template database, content characteristics are extracted from multiple phishing web pages, and the content characteristic of each phishing web page is stored in the form of template file); 
Ma discloses a method of comparing  content characteristics of a to-be-detected phishing webpage by comparing it with template files. Ma does not disclose specific scoring functions to perform the comparison and scoring.
However, Lakshmanan teaches performing a plurality of scoring functions that compare the suspect web page model and the exemplary model ( Col. 8, lines 5-11, The Suspicious Site Detection Engine (SSDE) 304 of the Security Gateway processes (702) the response page from the unknown site for risk (site risk) (for example, the response page is the page served by the unknown site as a response to HTTP request sent by the client through the click of a URL), each of the plurality of scoring functions providing a respective result, wherein the plurality of scoring functions are performed using one or more detectors configured to detect whether a markup language, a structure, or a content of the suspect web page model exhibits characteristics of known phishing web sites (Col. 7, lines 26 -44, In various embodiments, a page risk score may be arrived using URL and HTML, using attributes including but not limited to one or more of the following attributes: Has IP address for host? URL Keywords like (login, sign in etc.) Folder/API new-ness(based on server change entropy) Number of Sub folders Page Content Obfuscated Java Scripts Hidden iFrames Requires Input (using HTML Forms and Inputs) Requires Private Information (e.g. Password, email etc.) Collects lots of hidden information Content Downloads Automatic vs Requested Download Triggers Automatic Downloads of Vulnerable content (e.g. PDF) Plugins and Contents for Plugins (ActiveX, Java applet etc.)); and 
calculating a web page content phishing score based, at least in part, on at least one of the phishing scores generated from the plurality of scoring functions ( Generating a page risk score (i.e. phishing score) is discussed above (Col. 7, lines 26 -44)).  
Ma and Lakshmanan are analogous references to the claimed invention since they both pertain to a method of identifying phishing webpages by comparing contents of suspected webpages with known webpages or models and using thresholds or scores. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ma by adding one or more of the scoring functions taught by Lakshmanan. Ma relies on the existence of a reference template to compare and score the suspected webpage, incorporating the functions taught by Lakshmanan would add the flexibility of scoring and analyzing webpages on their own without requiring a reference template.

System claim 12 is drawn to the system using the method claim as claimed in method claim 2. Therefore, system claim 12 corresponds to method claim 2 , and is rejected for the same reason of obviousness as used above.

Apparatus claims 16 is drawn to the apparatus using the system claim as claimed in system claim 11. Therefore, apparatus claim 16 corresponds to system claim 11 and is rejected for the same reasons of obviousness as used above.

Apparatus claim17 is drawn to the apparatus using the system claim as claimed in system claims 12. Therefore, apparatus claim 17 correspond to system claims 12, and are rejected for the same reasons of obviousness as used above.

Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of  Lakshmanan and further in view of Bartik et al. (U.S Patent Application Publication No. 20190068638 A1), hereinafter Bartik.

Regarding Claim 3, MA in combination with Lakshmanan teaches claim 1. 
The combination teaches determining a similarity score, but does not explicitly teach determining a deception score between the suspect webpage content and the original webpage content based on the URL.
However, Bartik teaches determining a deception score between the suspect web page content and original content based on an original domain indicated by the suspect URL, (Par. [0025], According to at least one embodiment, the phishing identification program may compare the suspicious URL with the legitimate domain landing page URL by downloading and rendering both the content from the suspicious URL and the content from the domain landing page URL) wherein the deception score indicates a degree of similarity between characteristics of web page objects of the suspect web page content and characteristics of web page objects of an example web page of the original domain. (Par. [0025], the look and feel of a webpage may, for example, refer to a webpage's logo, location of logo, color, font, design layout, format and navigation menu location. The level of difference or similarity in the look and feel of a webpage may indicate the likelihood that a suspicious URL may or may not be a phishing page. The more similar the look and feel of the compared webpages are, the higher the likelihood that the suspicious URL is not a phishing URL. Alternatively, the less similar the look and feel of the compared webpages are, the higher the likelihood that the suspicious URL is a phishing URL. The level of difference or similarity may be adjusted or tunable to different threshold values (i.e., scores)).
Ma, Lakshmanan and Bartik are analogous references to the claimed invention since they all pertain to a method of identifying phishing webpages by comparing contents of suspected webpages with known webpages or models and using thresholds or scores. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ma and Lakshmanan in claim1 by adding the method of using deception score as taught by Bartik. Deception score can provide a quicker method of identifying if a suspect webpage is a phishing webpage without analyzing the contents.

System claim 13 is drawn to the system using the method claim as claimed in method claim 3. Therefore, system claim 13 corresponds to method claim 3 , and is rejected for the same reason of obviousness as used above.

Apparatus claims 18 is drawn to the apparatus using the method claim as claimed in method claim 3. Therefore, apparatus claims 18 correspond to method claim 3, and is rejected for the same reasons of obviousness as used above.

Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MA in view of  Lakshmanan and Bartik and further in view of S. Mondal, D. Maheshwari, N. Pai and A. Biwalkar, "," 2019 International Conference on Advances in Computing, Communication and Control (ICAC3), 2019, pp. 1-6, doi: 10.1109/ICAC347590.2019.9036837, hereinafter Mondal.

Regarding claim 4, MA in combination with Lakshmanan and Bartik teaches claim 3. 
The combination teaches determining a deception score. However, the combination does not explicitly teach using the characteristics of at least one style sheet to determine the deception score.
However, Mondal teaches  wherein said determining the deception score further comprises determining a degree of similarity between characteristics of at least one style sheet associated with the suspect web page content and characteristics of at least one style sheet associated with the example web page of the original domain. ( [section IV], Further, to make a website look authentic, phishers make the illegitimate website as similar to the original website as possible. To counter such tactics, we will extract the CSS,  i.e. at least one style sheet,  of the doubtful URL and match it with the authentic domains in the list ( i.e. determining a degree of similarity). This approach will look into visual similarity.
Ma, Lakshmanan, Bartik and Mondal are analogous references to the claimed invention since they all pertain to a method of identifying phishing webpages using a model based scoring approach. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ma, Lakshmanan and Bartik in claim3 by adding the method of using at least one style sheet of the webpage to calculate the deception score as taught by Mondal. Since style sheet of webpage provides the look and feel of the page, substituting the style sheet with anyone of the deception score generating elements taught by Bartik would yield a predictable result of identifying phishing webpages.

System claim 14 is drawn to the system using the method claim as claimed in method claim 4. Therefore, system claim 14 corresponds to method claim 4 , and is rejected for the same reason of obviousness as used above.
Apparatus claims 19 is drawn to the apparatus using the method claim as claimed in method claim 4. Therefore, apparatus claim 4 corresponds to method claim 4 , and is rejected for the same reason of obviousness as used above.

Claims 6, 15 and 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of  Lakshmanan and Mondal and further in view of Kohavi (U.S Patent Application Publication No. 20200036751 A1), hereinafter Kohavi.

Regarding claim 6, Ma in combination with Lakshmanan teaches claim 1. Ma further teaches wherein said accessing the suspect web page model comprises: 
accessing web page objects, and their respective characteristics, of the suspect web page content to create a suspect structure model ((Par.[0037],The template file (i.e. model) database is configured to store a template file, where the template file includes a content characteristic extracted from a phishing web page or is configured to store a template file, where the template file includes a content characteristic extracted from a brand web page, and the content characteristic includes at least: a coding format, a document object model, a word, and the number of words, where the coding format, the document object model, the word, and the number of words are extracted from a web page. ( i.e. accessing web page objects and characteristics)); and 
Page 3 of 12Appl. No.: 16/729,295wherein the at least one of the plurality of scoring functions uses at least one of the suspect structure model [[and]]or the suspect style sheet model to perform said analysis ( the method of using suspect structure model by the at least one of the plurality of scoring functions is discussed in claim 1).  
The combination of Ma and Lakshmanan teaches accessing webpage objects to create a suspect structure model. The combination does not explicitly teach accessing at least one style sheet associated with the suspect web page content to create a suspect style sheet model;
However, Mondal taches accessing at least one style sheet associated with the suspect web page content to create a suspect style sheet model ( [section IV], To counter such tactics, we will extract, i.e. accessing,  the CSS of the doubtful URL and match it with the authentic domains in the list. This approach will look into visual similarity. This data will be retrieved using web- scraping. This component can be added to the model to get even more accurate predictions, i.e., create a suspect style sheet model);
Ma, Lakshmanan and Mondal are analogous references to the claimed invention since they all pertain to a method of identifying phishing webpages using a model based scoring approach It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ma and Lakshmanan in claim 1 using the teachings of Mondal to access at least one style sheet associated with the suspect webpage to build the suspect webpage model. This will help build a more complete suspect webpage model to perform phishing detections since the model will include both the contents and the look and feel of the suspect webpage.

System claim 15 is drawn to the system using the method claim as claimed in method claim 6. Therefore, system claim 15 corresponds to method claim 6 , and is rejected for the same reason of obviousness as used above

Apparatus claims 20 is drawn to the apparatus using the method claim as claimed in method claim 6. Therefore, apparatus claims 20 correspond to method claim 6, and is rejected for the same reasons of obviousness as used above.

Claims 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of  Lakshmanan and further in view of Kohavi.

Regarding claim 7, MA in combination with Lakshmanan teaches claim 1. MA further teaches wherein said accessing the suspect web page model comprises: 
accessing a suspect structure of one or more scripts of the suspect web page content to create a suspect script model (( Par.[0037]… where the template file includes a content characteristic extracted from a phishing web page or is configured to store a template file, where the template file includes a content characteristic extracted from a brand web page, and the content characteristic includes at least: a coding format, a document object model, a word, and the number of words, where the coding format, ( i.e. a suspect structure of one or more scripts), the document object model, the word, and the number of words are extracted from a web page.); and 
Ma discloses a method of accessing coding format (i.e. suspect script ) to create template files. However, none of the scoring functions taught by Lakshmanan uses the suspect frames for scoring webpages. 
However, Kohavi teaches wherein the at least one of the plurality of scoring functions uses the suspect script model to perform said analysis (Par. [0081], Analyzing the HTML structure and HTML code , ( i.e. suspect script), for similarities to known “phishing kits”. Phishing kits are code packages that make it simpler for phishers to deploy phishing sites. Instead of coding a phishing site from scratch or copying an existing brand page, a phisher can use a phishing kit to quickly configure and install many phishing sites. Since phishing sites generated from phishing kits share similar code, detection of this code in the HTML of the site indicates potential use of a phishing kit and increases the possibility that webpage 150 is a phishing webpage).
Ma, Lakshmanan and Kohavi are analogous references to the claimed invention since they all pertain to a model based approach for scoring suspected phishing webpages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ma and Lakshmanan in claim 1 by adding a method of using suspect script model to come up with the phishing score as taught by Kohavi. Since phishers tend to operate by using similar coding formats with slight changes to produce large numbers of phishing webpages, this method will help identify those phishing webpages.

Regarding Claim 8, Ma in combination with Lakshmanan teaches claim 1,
 Ma further discloses wherein said accessing the suspect web page model comprises accessing suspect frames of one or more scripts of the suspect web page objects to create a suspect frame model ( Par. [0037]… where the template file includes a content characteristic extracted, from a brand web page, and the content characteristic includes at least: a coding format, a document object model (i.e. suspect frame), a word, and the number of words, where the coding format, the document object model, the word, and the number of words are extracted from a web page. i.e. suspect frames of one or more scripts of the suspect web page objects).; and 
Ma discloses a method of accessing document object model (i.e. suspect frame) to create template files. However, none of the scoring functions taught by Lakshmanan uses the suspect frames for scoring webpages. 
However, Kohavi teaches wherein the at least one of the plurality of scoring functions uses the suspect frame model to determine whether the suspect frame model links to an original domain indicated by the suspect URL (Par. [0077] Computing webpage fingerprints for HTML page elements and comparing these webpage fingerprints to existing webpage fingerprints (stored in copy DB 128). … The page elements that are fingerprinted include but are not limited to: page length (characters), header length (characters), page title, favicon, page URL, keywords, on-page JavaScripts, external JavaScripts, images, page description, and forms. i.e. suspect frame model).
Ma, Lakshmanan and Kohavi are analogous references to the claimed invention since they all pertain to a model based approach for scoring suspected phishing webpages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ma and Lakshmanan by adding the method of using suspect frame model to calculate the deception score as taught by Kohavi. Since the frame of webpage provides the look and feel of the pages, substituting the webpage frame with anyone of the deception score generating elements taught by Lakshmanan would yield a predictable result of identifying phishing webpages based on the looks and feel.
 
Regarding Claim 9, MA in combination with Lakshmanan teaches claim 1. 
The combination teaches a model based phishing score generation mechanism.   The combination does not explicitly teach phishing score generation based on a machine learning model.
However, Kohavi teaches wherein said generating the web page content phishing score is further based on a machine learning model [[to]] determining a degree of similarity between known phishing features and features of the suspect model (Para. [0073], Recently registered domains or domains that have no relation to the brand detected in the URL are considered suspicions. In some embodiments, machine learning processes are employed for detection of suspicious URLs based on a training dataset comprising known phishing URLs. The result of the URL analysis step 217 is a scoring of the analyzed URL as suspicious or not).
Ma, Lakshmanan and Kohavi are analogous references to the claimed invention since they all pertain to a model based approach for scoring suspected phishing webpages. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA and Lakshmanan to incorporate the teachings of Kohavi to implement a machine learning model for detecting phishing webpages). This will generate a more dynamic model that can update itself without manual updates, which will make it more efficient and accurate.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of  Lakshmanan and further in view of Bartik.

Regarding claim 10, Ma in combination with Lakshmanan teaches claim 1. Lakshmanan further teaches determining that the web page content phishing score indicates an undetermined result (Col. 6, lines 50 -55, If the weighted score crosses (516) a threshold value (say, R4), then SSDE 304 identifies and updates the status of the page as an unknown page of a known site, and proceeds to process ( 520 ) the unknown page);
revising the web page content phishing score based on the scoring of the suspect textual content.( Col. 7, lines 18-24, The SSDE 304 generates a fifth weighted risk score (sometimes referred to as a page risk score) based on relevant attributes. If the fifth weighted risk score crosses (610) a threshold value (say, R5), SSDE proceeds for further risk assessment (i.e. revising the phishing score). If the fifth weighted risk score does not cross (610) a threshold value of R5, then SSDE 304 updates, (612) the status of the page as known. )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MA to incorporate the teachings of Lakshmanan to determine that a webpage phishing score indicates an undetermined result, and revising the phishing score after conducting a scoring of the textual content. Since the method of scoring is based on thresholds, this method will provide a way of coming to a decision when the score is above a certain threshold. 
The combination of Ma and Lakshmanan teaches different methods of scoring suspected phishing webpages using model based approach. The combination does not teach accessing suspect textual content and generating a score based on the said textual content.
 However, Bartik teaches accessing suspect textual content of the suspect web page content (Par.[0032], One other score produced by the phishing identification program may include a text comparison between the suspicious URL and the domain landing page URL. The text may be extracted from the HTML DOM or extracted from the screenshot using optical character recognition (OCR));
scoring the suspect textual content based on textual language metadata of an example web page of the original domain (Par.[0032], the extracted text may then be compared using different algorithms for finding commonalities of words between two sets of words. The comparison may result in a low phishing score if the two pages share a relatively large number of common words from the total amount of words in each. Alternatively, if the pages share a low number of common words in the text, the phishing score will be higher and the suspicious URL will be considered to be a phishing URL.); and
Ma, Lakshmanan and Bartik are analogous references to the claimed invention since they all pertain to a method of identifying phishing webpages by comparing contents of suspected webpages with known webpages or models and using thresholds or scores. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combined teaching of Ma and Lakshmanan in claim1 by to incorporating the teachings of Bartik to access suspect webpage textual data and scoring it by comparing with textual language metadata of an example web page. Since textual data is one of the contents of a webpage, substituting the textual data with anyone of the deception score generating elements taught by Lakshmanan would yield a predictable result of identifying a suspect webpage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawit Woldemariam whose telephone number is (571) 272-2560  The examiner can normally be reached on M-F 0800-1600 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado, can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Dawit Woldemariam/
Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496